                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
    BERNADINE JORDAN,                       ) CIVIL NO. 3:18-CV-384 (KAD)
          Plaintiff,                        )
                                            )
                                            )
          v.                                )
                                            )
                                            )
    CAROLYN COLVIN, Acting                  )
    Commissioner, Social Security           )
    Administration,                         ) March 28, 2019
          Defendant.                        )

                                 ORDER TO AMEND CASE CAPTION

Kari A. Dooley, United States District Judge

         Nancy A. Berryhill became the Acting Commissioner of the Social Security on January 23,

2017.1 When a party in an official capacity resigns or otherwise ceases to hold office while the

action is pending, the officer’s successor is automatically substituted as a party, regardless of the

party’s failure to so move or to amend the case caption; the Court may also order such substitution

at any time. FED. R. CIV. P. 25(d); see also Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018);

Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir. 2018).

         Accordingly, the Clerk of the Court is respectfully directed to amend the docket and case

caption to reflect that Nancy A. Berryhill, Acting Commissioner of the Social Security

Administration, is now the named Defendant in this action.




1
  While there is arguably “some doubt about [Ms.] Berryhill’s current legal status in light of the recent determination
by the Government Accountability Office that her tenure has expired under the Federal Vacancies Reform Act,”
Isureal v. Berryhill, No. 3:15-cv-221 (JAM), 2018 WL 1409797, at *1 n.1 (D. Conn. Mar. 21, 2018) (citation
omitted), Ms. Berryhill remains the current officeholder at this time. See Acting Commissioner Bio, accessed Mar.
28, 2019, https://www.ssa.gov/agency/commissioner.html.
SO ORDERED at Bridgeport, Connecticut, this 28th day of March 2019.


                                 /s/ Kari A. Dooley
                                 KARI A. DOOLEY
                                 UNITED STATES DISTRICT JUDGE




                                    2
